Citation Nr: 0031499	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  94-47 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating from an initial 
grant of service connection for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1972.

This case first came before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision, wherein the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for PTSD 
and assigned a 10 percent rating therefor, effective as of 
July 14, 1989, the date of receipt of the veteran's claim.  
In an April 1997 rating decision, the disability rating for 
this disorder was increased to 50 percent, again effective as 
of July 14, 1989.  This appeal ensued; see AB v. Brown, 6 
Vet. App. 35 (1993).

In December 1998, the Board remanded this case in order to 
afford the veteran a personal hearing before a Member of the 
Board, sitting at the RO in Montgomery.  The veteran failed 
to report for this hearing, which had been scheduled for July 
2000, and the case was thereafter returned to the Board for 
further appellate review.


REMAND

On November 7, 1996, VA revised the rating criteria by which 
mental disorders, such as PTSD, are evaluated for rating 
purposes.  See Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52695-52702 (October 8, 1996) 
(amending various sections of 38 C.F.R. Part 4, to include 
§§ 4.16, 4.130, 4.131, and 4.132).  In February 1997, the RO 
confirmed and continued, by means of a supplemental statement 
of the case (SSOC), the 10 percent rating that was in effect 
at that time for the veteran's PTSD, based on the criteria 
that had been in effect prior to November 7, 1996.  In March 
1997, the veteran was accorded a VA psychiatric examination 
for rating purposes, after which, in April 1997, a 50 percent 
rating for 

his service-connected PTSD was assigned, effective as of July 
14, 1989, based on application of the rating criteria that 
were implemented on November 7, 1996.

Under Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims, formerly the 
United States Court of Veterans Appeals (Court) held that, 
where a statute or regulation changes during the appellate 
process, the version more favorable to the claimant shall 
apply.  The RO, in its April 1997 rating decision, failed to 
consider whether the rating criteria that were in effect 
prior to November 7, 1996, were in fact more favorable to the 
veteran.  (In addition, in its February 1997 SSOC, the RO 
failed to consider the new criteria; the April 1997 rating 
decision, however, by granting an increased rating back to 
the date of receipt of the veteran's initial claim, in 
essence obviated any due process problem that would have been 
raised by the February 1997 SSOC.)

The Board also notes that the March 1997 VA psychiatric 
examination was the most recent examination for rating 
purposes that has been accorded the veteran with regard to 
determining the severity of his PTSD.  That examination is 
now more than three-and-a-half years old.  The Board is of 
the opinion that the report of a more contemporaneous 
examination would be helpful.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any and all health care providers who 
have accorded him treatment for PTSD 
since March 1997.

2.  Upon receipt of any and all such 
names and addresses, and, if necessary, 
duly-executed authorization for the 
release of medical records, the RO should 
request that all health care providers 
identified 

by the veteran furnish legible copies of 
all medical records compiled pursuant to 
treatment accorded him since March 1997 
for PTSD.

3.  Following receipt of any and all such 
records, the RO should accord the veteran 
a special VA psychiatric examination, in 
order to ascertain the severity of his 
service-connected PTSD.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.  The examiner's 
findings should include, but not be 
limited to, identifying the veteran's 
PTSD symptoms, the nature and severity 
thereof, and the impairment of such 
symptoms as to his industrial 
capabilities.  A Global Assessment of 
Functioning (GAF) score should be 
provided, along with an appropriate 
diagnosis.

Prior to this examination, the examining 
physician is to be furnished with the 
veteran's claims folder, for his or her 
review and referral.  The examiner is to 
indicate on the examination report that, 
prior to the examination, he or she 
reviewed the veteran's claims folder. 

4.  Thereafter, the RO should review the 
claim, and determine whether an increased 
rating for PTSD can now be granted.  In 
so doing, the RO is to consider the 
rating criteria that are currently in 
effect, and those rating criteria that 
were in effect prior to November 7, 1996.  
See Karnas, supra.  In view of the fact 
that this appeal arises from an initial 
grant of service connection 

for PTSD, the RO is also to consider 
whether a "step increase" can be granted 
during any portion of the period in 
question, pursuant to the Court's 
decision in Fenderson v. West, 12 Vet. 
App. 119 (1999).

If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with 
an SSOC, and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In addition, the veteran is hereby notified that 
failure to report for a scheduled VA examination without 
demonstrated good cause for such failure may result in 
adverse action with regard to his claim, to include the 
possible denial thereof.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional medical 
evidence and to ensure compliance with 

due process considerations.  No inference as to the ultimate 
disposition of this claim should be made.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


